Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Rejections - 35 USC § 103
Claims 36-39, 41, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loh (US 2018/0334547 A1) in view of Hulse (US 2011/0144216 A1).
The Examiner has reviewed provisional application 62/508,746 of Loh and finds written support for the citations below.
Regarding Claims 36 and 38, Loh teaches foamable compositions comprising blowing agent and polystyrene as matrix material (Abstract; ¶ 94-95) whereby the blowing agent is a mixture of 1,1,1,4,4,4-hexafluoro-2-butene and 1,1,1,3,3-pentafluoropropane (¶ 59-61; Tables 5-8; Claim 1), the latter being a HFC. Loh teaches embodiments where the foamable composition comprises 5-15 wt% blowing agents and 85-95 wt% of polymer material (¶ 89-90). Given Loh teaches a preference for 40-60 Loh is seen to suggest 2-9 wt% of HFO and 2-9 wt% of HFC based on the total weight of foamable composition. Loh’s examples illustrate blowing agent compositions that contain essentially no water. From a small finite list of co-blowing agents, Loh teaches n-pentane or iso-pentane can be included (¶ 83, Claim 16). Isopentane is a branched hydrocarbon blowing agent.
Loh differs from the subject matter claimed in that a particular concentration of branched hydrocarbon agent is not specified. Hulse teaches blowing agent combinations of 1,1,1,4,4,4-hexafluoro-2-butene, HFC such as pentafluoropropane, and hydrocarbon such as isopentane were known in the art (Abstract; ¶ 21-22). The blowing agents are suitable for creating polystyrene foamable compositions (¶ 48). Hulse teaches hydrocarbon blowing agents can be used at concentrations ranging from 5-80 wt% based on the weight of total blowing agent (¶ 41). It would have been obvious to one of ordinary skill in the art to utilize 5-80 wt% of hydrocarbon blowing agent within the compositions of Loh because doing so would predictably afford blowing agent compositions suitable for creating foamable polystyrene mixtures in accordance with the teachings of Hulse. Loh teaches embodiments where the foamable composition comprises 5-15 wt% blowing agents and 85-95 wt% of polymer material (¶ 89-90). A foamable composition with 5-15 wt% of blowing agents containing 5-80 wt% of hydrocarbon blowing agents suggests hydrocarbon blowing agent amounts spanning 0.25-2.25 wt% with respect to the total weight of foamable composition. Accordingly, the combination of references is seen to suggest blowing agent contents that overlap the ranges claimed. It would have been obvious to one of ordinary skill in the art to use a 
Regarding Claim 37, Loh teaches embodiments where the blowing agents contain only HFO and HFC blowing agents (¶ 67, Table 7) of which Loh indicates n-pentane/iso-pentane can be further included (¶ 83). Accordingly, Loh is seen to suggest embodiments where the blowing agent consists of HFO, HFC, and hydrocarbon blowing agent. 
Regarding Claim 39, from a small finite list of co-blowing agents, Loh teaches n-pentane or iso-pentane can be included (¶ 83, Claim 16). Loh differs with the subject matter claimed in that isobutane is not described. Hulse also pertains to blowing agent combinations of 1,1,1,4,4,4-hexafluoro-2-butene, HFC such as pentafluoropropane, and hydrocarbon (Abstract; ¶ 21-22). Hulse teaches both isopentane and isobutane were both known suitable blowing agents (Table 1; ¶ 22). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute isopentane with isobutane, thereby predictably affording workable blowing agent compositions in accordance with the teachings of Hulse.
Regarding Claim 41, Loh teaches embodiments where the foamable composition comprises 5-15 wt% blowing agents and 85-95 wt% of polymer material (¶ 89-90). Given Loh teaches a preference for 40-60 wt% of 1,1,1,4,4,4-hexafluoro-2-butene and 40-60 wt% of 1,1,1,3,3-pentafluororopane within blowing agent composition (¶ 61), Loh is seen to suggest 2-9 wt% of HFO and 2-9 wt% of HFC based on the total weight of Loh is also seen to suggest 0.012 mol / 95 g polymer to 0.055 mol / 85 g polymer, equivalent to 0.013-0.065 mol / 100 g polymer. Therefore, Loh is seen to suggest overlapping ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Loh suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Loh. See MPEP 2123.
Regarding Claim 48, Loh teaches foamable compositions comprising blowing agent and polystyrene as matrix material (Abstract; ¶ 94-95) whereby the blowing agent is a mixture of 1,1,1,4,4,4-hexafluoro-2-butene and 1,1,1,3,3-pentafluoropropane (¶ 59-61; Tables 5-8; Claim 1), the latter being a HFC. Loh teaches embodiments where the foamable composition comprises 5-15 wt% blowing agents and 85-95 wt% of polymer material (¶ 89-90). Given Loh teaches a preference for 40-60 wt% of 1,1,1,4,4,4-hexafluoro-2-butene and 40-60 wt% of 1,1,1,3,3-pentafluororopane within blowing agent composition (¶ 61), Loh is seen to suggest 2-9 wt% of HFO and 2-9 wt% of HFC based on the total weight of foamable composition. Loh’s examples illustrate blowing agent compositions that contain essentially no water. From a small finite list of co-blowing agents, Loh teaches n-pentane or iso-pentane can be included (¶ 83, Claim 16). Loh differs with the subject matter claimed in that isobutane is not described and a concentration of hydrocarbon blowing agent is not described. 
Hulse also pertains to blowing agent combinations of 1,1,1,4,4,4-hexafluoro-2-butene, HFC such as pentafluoropropane, and hydrocarbon (Abstract; ¶ 21-22). Hulse Hulse.
Hulse teaches blowing agent combinations of 1,1,1,4,4,4-hexafluoro-2-butene, HFC such as pentafluoropropane, and hydrocarbon such as isopentane were known in the art (Abstract; ¶ 21-22). The blowing agents are suitable for creating polystyrene foamable compositions (¶ 48). Hulse teaches hydrocarbon blowing agents can be used at concentrations ranging from 5-80 wt% based on the weight of total blowing agent (¶ 41). It would have been obvious to one of ordinary skill in the art to utilize 5-80 wt% of hydrocarbon blowing agent within the compositions of Loh because doing so would predictably afford blowing agent compositions suitable for creating foamable polystyrene mixtures in accordance with the teachings of Hulse. Loh teaches embodiments where the foamable composition comprises 5-15 wt% blowing agents and 85-95 wt% of polymer material (¶ 89-90). A foamable composition with 5-15 wt% of blowing agents containing 5-80 wt% of hydrocarbon blowing agents suggests hydrocarbon blowing agent amounts spanning 0.25-2.25 wt% with respect to the total weight of foamable composition. Accordingly, the combination of references is seen to suggest blowing agent contents that overlap the ranges claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and the prior art suggests the claimed ranges. A .
Claims 36-39, 41, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loh (US 2018/0334547 A1) in view of Okuda (US 2013/0245142 A1).
The Examiner has reviewed provisional application 62/508,746 of Loh and finds written support for the citations below.
Regarding Claims 36 and 38, Loh teaches foamable compositions comprising blowing agent and polystyrene as matrix material (Abstract; ¶ 94-95) whereby the blowing agent is a mixture of 1,1,1,4,4,4-hexafluoro-2-butene and 1,1,1,3,3-pentafluoropropane (¶ 59-61; Tables 5-8; Claim 1), the latter being a HFC. Loh teaches embodiments where the foamable composition comprises 5-15 wt% blowing agents and 85-95 wt% of polymer material (¶ 89-90). Given Loh teaches a preference for 40-60 wt% of 1,1,1,4,4,4-hexafluoro-2-butene and 40-60 wt% of 1,1,1,3,3-pentafluororopane within blowing agent composition (¶ 61), Loh is seen to suggest 2-9 wt% of HFO and 2-9 wt% of HFC based on the total weight of foamable composition, which overlaps the ranges claimed. Loh’s examples illustrate blowing agent compositions that contain essentially no water. From a small finite list of co-blowing agents, Loh teaches n-pentane or iso-pentane can be included (¶ 83, Claim 16). Isopentane is a branched hydrocarbon blowing agent.
Loh differs from the subject matter claimed in that a particular concentration of branched hydrocarbon agent is not specified. Okuda also pertains to blowing agent combinations of HFO and hydrocarbon useful for creating polystyrene foams (Abstract). Okuda teaches when the content of hydrocarbon blowing agent is too low, the foamable composition may not be plasticized sufficiently whereas if the content of hydrocarbon blowing agent is too high, the flame retardancy of the resulting foam may decrease (¶ 25). Accordingly, Okuda indicates the content of hydrocarbon blowing agent is a result effective variable because changing it would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal hydrocarbon blowing agent contents within the scope of the present claims so as to produce desirable plasticization/flame retardancy characteristics within the resulting foam composition.
Regarding Claim 37, Loh teaches embodiments where the blowing agents contain only HFO and HFC blowing agents (¶ 67, Table 7) of which Loh indicates n-pentane/iso-pentane can be further included (¶ 83). Accordingly, Loh is seen to suggest embodiments where the blowing agent consists of HFO, HFC, and hydrocarbon blowing agent. 
Regarding Claim 39, from a small finite list of co-blowing agents, Loh teaches n-pentane or iso-pentane can be included (¶ 83, Claim 16). Loh differs with the subject matter claimed in that isobutane is not described. Okuda also pertains to blowing agent combinations of HFO and hydrocarbon useful for creating polystyrene foams (Abstract). Okuda teaches both isopentane and isobutane were both known suitable blowing agents (¶ 23). Accordingly, it would have been obvious to one of ordinary skill in the art Okuda.
Regarding Claim 41, Loh teaches embodiments where the foamable composition comprises 5-15 wt% blowing agents and 85-95 wt% of polymer material (¶ 89-90). Given Loh teaches a preference for 40-60 wt% of 1,1,1,4,4,4-hexafluoro-2-butene and 40-60 wt% of 1,1,1,3,3-pentafluororopane within blowing agent composition (¶ 61), Loh is seen to suggest 2-9 wt% of HFO and 2-9 wt% of HFC based on the total weight of foamable composition. Given the known molecular weight of 1,1,1,4,4,4-hexafluoro-2-butene (164 g/mol), Loh is also seen to suggest 0.012 mol / 95 g polymer to 0.055 mol / 85 g polymer, equivalent to 0.013-0.065 mol / 100 g polymer. Therefore, Loh is seen to suggest overlapping ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Loh suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Loh. See MPEP 2123.
Regarding Claim 48, Loh teaches foamable compositions comprising blowing agent and polystyrene as matrix material (Abstract; ¶ 94-95) whereby the blowing agent is a mixture of 1,1,1,4,4,4-hexafluoro-2-butene and 1,1,1,3,3-pentafluoropropane (¶ 59-61; Tables 5-8; Claim 1), the latter being a HFC. Loh teaches embodiments where the foamable composition comprises 5-15 wt% blowing agents and 85-95 wt% of polymer material (¶ 89-90). Given Loh teaches a preference for 40-60 wt% of 1,1,1,4,4,4-hexafluoro-2-butene and 40-60 wt% of 1,1,1,3,3-pentafluororopane within blowing agent composition (¶ 61), Loh is seen to suggest 2-9 wt% of HFO and 2-9 wt% of HFC based Loh’s examples illustrate blowing agent compositions that contain essentially no water. From a small finite list of co-blowing agents, Loh teaches n-pentane or iso-pentane can be included (¶ 83, Claim 16). Loh differs with the subject matter claimed in that isobutane is not described and a concentration of hydrocarbon blowing agent is not described. 
Okuda also pertains to blowing agent combinations of HFO and hydrocarbon useful for creating polystyrene foams (Abstract). Okuda teaches both isopentane and isobutane were both known suitable blowing agents (¶ 23). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute isopentane with isobutane, thereby predictably affording workable blowing agent compositions in accordance with the teachings of Okuda.
Okuda also pertains to blowing agent combinations of HFO and hydrocarbon useful for creating polystyrene foams (Abstract). Okuda teaches when the content of hydrocarbon blowing agent is too low, the foamable composition may not be plasticized sufficiently whereas if the content of hydrocarbon blowing agent is too high, the flame retardancy of the resulting foam may decrease (¶ 25). Accordingly, Okuda indicates the content of hydrocarbon blowing agent is a result effective variable because changing it would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal hydrocarbon blowing agent contents .
Claims 42-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Okuda (US 2013/0245142 A1) in view of Hulse (US 2011/0144216 A1).
Regarding Claims 42-46 and 48, Okuda teaches blowing agent compositions for foaming polystyrene comprising hydrofluroolefin, hydrocarbon, and water and/or carbon dioxide (Abstract) and describes examples where hydrofluroolefin, isobutane, and water is used in a foamable composition comprising polystyrene matrix polymer composition (¶ 71; Table 2). Although the composition contains water, there are only three species (water, carbon dioxide, or mixture thereof) with respect to the third component of Okuda’s blowing agent compositions. Accordingly, it would have been obvious to one of ordinary skill in the art to substitute water with carbon dioxide within the compositions of Okuda, thereby predictably affording workable foamable compositions based on the teachings of Okuda. Okuda’s express teaching of carbon dioxide alone as third component suggests embodiments where the foamable compositions contain essentially no water. Given Okuda describes examples with only hydrofluoroolefin, isobutane, and carbon dioxide and/or water, Okuda is seen to suggest embodiments where the foaming agent consists of hydrofluoroolefin, isobutane, and carbon dioxide.
Okuda differs from the subject matter claimed in that the elected HFO, 1,1,1,4,4,4-hexafluoro-2-butene, is not described. Hulse teaches 1,1,1,4,4,4-hexafluoro-2-butene is a known HFO blowing agent suitable for use in foamable polystyrene compositions (Abstract; ¶ 48) and exhibits low environmental impact, inclusive of low global warming potential and zero ozone depletion potential (¶ 3, 12-13). Okuda Hulse as a HFO blowing agent in the compositions of Okuda because doing so would provide low environmental impact characteristics as taught by Hulse.
Okuda teaches 0.1-0.6 mol of hydrofluroolefin per 1 kg of base resin (¶ 22), 0.05-0.8 mol of hydrocarbon per 1 kg base resin (¶ 26), and 0.05-0.6 mol carbon dioxide per 1 kg of base resin (¶ 29). By base resin, Okuda means the foamable melt composition comprising polystyrene resin, blowing agent, and additives such as flame retardant (¶ 10). Given the known molecular weights of 1,1,1,4,4,4-hexafluoro-2-butene, isobutane, and carbon dioxide (164.1 g/mol, 58.1 g/mol, and 44.0 g/mol respectively), the quantities of blowing agent is equivalent to 1.6-9.8 wt% HFO, 0.3-4.6 wt% of isobutane, and 0.2-2.6 wt% of carbon dioxide. Such ranges are within or overlap the ranges claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Okuda suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Okuda. See MPEP 2123.
Regarding Claim 47, Okuda teaches 0.1-0.6 mol of hydrofluroolefin per 1 kg of base resin (¶ 22) of which the base resin is preferably composed of at least 80 wt% polystyrene resin (¶ 38). Taken together, Okuda infers roughly 0.1-0.75 mol hydrofluoroolefin per 1kg polystyrene, equivalent to 0.01-0.075 mol per 100 g polystyrene. The described concentrations overlap the range claimed. It would have Okuda suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Okuda. See MPEP 2123.
Allowable Subject Matter
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 2/4/2022 have been fully considered but they are not persuasive. 
Applicant generally argues none of the applied references suggest the foaming compositions claimed. This is not found persuasive as the foaming agents would have been obvious in view of the cited art for reasons set forth above. 
Applicant generally argues unexpected results with respect to the use of branched hydrocarbon co-blowing agents. This is not found persuasive. All of the inventive examples use HFO-1234ze (trans-1,3,3,3-tetrafluoro-1-propene) and thus, the evidence Applicant relies upon is outside the scope of the claims. Moreover, the evidence must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. See MPEP 716.02(e). Okuda (US 2013/0245142 A1) already describes foaming compositions with HFO-1234ze and isobutane. It is unclear how or why the results Applicant alleges to be unexpected would . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764